Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 12, 2021

                                      No. 04-20-00449-CR

                                    Parker Ray MORGAN,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR7647
                           Honorable Ron Rangel, Judge Presiding

                                           ORDER
        In accordance with this court’s opinion of this date, this appeal is DISMISSED for want of
jurisdiction.

       It is so ORDERED on February 10, 2021.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2021.

                                                 _____________________________
                                                 Michael A. Cruz, Clerk of Court